Case: 12-12834         Date Filed: 11/15/2012   Page: 1 of 4



                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-12834
                                         Non-Argument Calendar
                                       ________________________

                                 D.C. Docket No. 1:04-cv-21485-ASG

AKPANOLUO E. ETTEH,

                                                                    Plaintiff,

CHUKWUMA E. AZUBUKO,

                                                                    Plaintiff - Appellant,

                                               versus

WALGREEN EASTERN CO, INC.,
MASSACHUSETTS SUFFOLK SUPERIOR COURT,
UNITED STATES COURT OF APPEALS,
Massachusetts Appeals Court,

llllllllllllllllllllllllllllllllllllllll                            Defendants - Appellees.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (November 15, 2012)
                Case: 12-12834        Date Filed: 11/15/2012       Page: 2 of 4

Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

       Chukwuma E. Azubuko appeals pro se the district court’s order denying his

second motion to reconsider the denial of his Federal Rule of Civil Procedure 60(b)

motion for relief from an order dismissing his pro se civil complaint.1 We affirm.

       In 2004, Azubuko filed a civil complaint in the Southern District of Florida

against Walgreen Eastern Company, Inc., the Massachusetts Suffolk Superior

Court, and the Massachusetts Appeals Court. On July 21, 2004 the court sua

sponte dismissed the complaint for lack of subject matter jurisdiction. Over seven

years later, Azubuko filed a Rule 60(b) motion for relief from the July 21, 2004

order dismissing his complaint. The district court denied the Rule 60(b) motion as

untimely, and alternatively as without merit. Azubuko thereafter moved for

reconsideration, which the district court also denied. On April 25, 2012 Azubuko

filed a second motion for reconsideration, which the district court denied on

May 3, 2012 for failure to show that his first Rule 60(b) motion was timely or

would have succeeded on the merits. On May 23, 2012 Azubuko timely filed a

notice of appeal indicating that he was appealing the court’s order dated May 3,


1
 Although Akpanoluo E. Etteh is also listed as a plaintiff, Azubuko appears to be the sole
appellant in this case. To the extent that Azubuko attempts to appeal on Etteh’s behalf, as a pro
se appellant he may not do so. See Theriault v. Silber, 579 F.2d 302, 302 n.1 (5th Cir. 1978) (per
curiam) (noting that a pro se appellant who is not a member of the bar cannot perfect an appeal
on behalf of another unrelated individual).


                                                2
              Case: 12-12834     Date Filed: 11/15/2012   Page: 3 of 4

2012. On appeal, Azubuko vaguely argues that his original 2004 civil complaint

should not have been dismissed; he does not raise any arguments challenging the

basis for the district court’s May 3, 2012 order.

      We review a district court’s denial of a Rule 60(b) motion only for an abuse

of discretion. Maradiaga v. United States, 679 F.3d 1286, 1291 (11th Cir. 2012).

“That review is narrow in scope, addressing only the propriety of the denial or

grant of relief and does not raise issues in the underlying judgment for review.” Id.

(internal quotation marks omitted). Federal Rule of Civil Procedure 60(b) allows

for relief from a final judgment, order, or proceeding on the following grounds: (1)

mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

evidence; (3) fraud; (4) the judgment is void; (5) the judgment has been satisfied;

or (6) any other reason justifying relief from the operation of the judgment.

Although we liberally construe pro se briefs, “issues not briefed on appeal by a pro

se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008) (per curiam).

      Here, even if liberally construed, Azubuko’s brief contains no discernible

challenge to the court’s May 3, 2012 order denying his second motion for

reconsideration. Because the validity of the underlying July 2004 judgment

dismissing his civil complaint is not within the scope of Azubuko’s May 23, 2012

notice of appeal, Azubuko has therefore abandoned the only issue properly on


                                          3
              Case: 12-12834     Date Filed: 11/15/2012   Page: 4 of 4

appeal; which is whether the district court abused its discretion in denying his

second motion for reconsideration. Accordingly, we affirm the district court’s

order.

         AFFIRMED.




                                          4